DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
     
2. Claims 1-9 and 13-20 are pending.  

    Claims 10-12 have been canceled previously.

3. Applicant's provisional election with traverse of Group I, drawn to CFH-immunoglobulin fusion proteins and compositions,
     election without traverse of fusion protein species under Points 6-7 of species election,
     election with traverse in that Groups I and II are closely related and linked as to form a single general inventive concept, and that they are not independent and distinct inventions, where there is a technical relationship among the inventions, including special technical features that define a contribution which each of the claimed invention ,considered as a whole, makes over the prior art, that “a product, a process specially adapted for the manufacture of the said product and a use of the said product”, such that the two groups of claims are not independent and distinct inventions and are dependent on each other,
     assertions in conjunction with the Written Opinion that the claimed fusion proteins and methods have novelty and industrial applicability do have a special technical feature would be considered a contribution over the prior art, and
      that the two groups of closely are closely related and would not pose a serious burden to the examiner and noting that Form Paragraph 8.21 is lacking in the Restriction Requirement 
filed are acknowledged.

     It is noted applicant appears to be relying upon both Restriction practice under 35 USC 111(a) and Unity of Invention practice under 35 USC 371. 
     The instant 371 application is considered under Unity of Invention where the special technical features that defines a contribution which each of the claimed invention as a whole make makes over the prior art.
     Both novelty and nonobviousness are considered to determine if a technical features makes a contribution over the prior art and therefore constitutes a special technical feature
      See MPEP 1850 and 1893.03(d).

     Applicant’s arguments ignore the analysis of the Written Opinion that held the claims lacking inventive steps, that the common features were known in the art and cannot be considered special technical features and lack Unity of Invention (see Box No. V; Citations and Explanations).

       Unity of Invention is based upon the special technical features that defines a contribution which each of the claimed invention as a whole make makes over the prior art, not burden / serious burden nor industrial applicability argued by applicant.




     that the hSCR (1-7) and hFc are not non-covalently linked nor being mediated by two-interaction bridging proteins and
     that the CFH-immunoglobulin fusion protein is bivalent and not in tandem by two or more CFH fragments
      in the Reply to Examiner’s Letter Dated January 27, 2021 (Restriction Requirement), filed 03/25/2021, is acknowledged. 

     Claims 1-6, 13-16 and 20 are under consideration as they are drawn to the elected invention and species.          

     It appears that claim 7 requires covalently linking,
     Therefore, claims 7-9 have been withdrawn from consideration as being drawn to a non-elected species. 

     Claims 17-19 have been withdrawn from consideration as being drawn to the non-elected invention.

     Claims 10-12 have been canceled previously.

4. Sequence Compliance

    This application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the reason(s) set forth on the attached Notice To Comply With Requirements For Patent Applications Containing Nucleotide Sequence And/Or Amino Acid Sequence Disclosures and Validation Report.

      Upon a review of the instant application lacks a SEQ ID NO: for “ENLYFQG” on page 21, paragraph 1 of the specification.

     Applicant is required to review the instant application and identify all sequences with the appropriate SEQ ID NOS.

      Applicant is required to comply with the Sequence Rules.

5.  Priority. 

      Receipt is acknowledge of certified copy of foreign priority document China 201511028031.9 12/31/2015.

       It is noted that effective priority date of the instant claims back to the foreign priority date cannot be determined because a certified translation has not been made of record in this application.



     Trademarks should be capitalized or accompanied by the ® or ™ symbol wherever they appear and be accompanied by the generic terminology.  Although the use of trademarks is permissible in patent applications, the proprietary nature of the trademarks should be respected and every effort made to prevent their use in any manner, which might adversely affect their validity as trademarks.  

      Appropriate corrections are required

7.  Claim Objections.

    A)  Claims 4 and 6 are objected to in the recitation of “in / of the Sequence Listing” is unnecessary in view of the recitation of the SEQ ID NOS.
          Applicant is invited to delete “in / or the Sequence Listing” for clarity.

     B)  Claim 9 is objected to in the recitation of “bivalent” and “multivalent” as the quotations 
(“ … ”) are unnecessary.
            Applicant is invited to delete the quotations for clarity. 

8.  The following is a quotation of 35 U.S.C. 112(b):
    (B)  CONCLUSION.—The specification shall conclude with one or more claims particularly 
           pointing out and distinctly claiming the subject matter which the inventor or a joint 
           inventor regards as the invention.

     The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
     The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

9. Claims 1-6, 13-16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
  
     Claims 1-6, 13-16 and 20 are indefinite in the recitation of “excessive complement activation” because the metes and bounds of “excessive complement activation” are ill-defined and ambiguous.

     For example, the recitation of “excessive complement activation” as well as “inhibiting” and  “regulating” “the excessive complement activation” and “and simultaneously with the aforementioned effects targeting to tissues where there is excessive complement activation” is relative in nature, ill-defined and ambiguous as to what, what degree and what specificity are encompassed by the claimed invention, which, in turn, which renders the claims indefinite.



     “Excessive complement activation” is not defined by the claims and the specification does not provide a standard for ascertaining / measuring the requisite parameters, kind and degree of excessive complement activation as well as being relative in nature and, in turn, one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention or the parameters by which to determine said metes and bounds. 

      The recitation of “simultaneously with the aforementioned effects targeting to tissues where there is excessive complement activation” lacks clarity as exactly what are the “aforementioned effects targeting …” and what is / are the metes and bounds of this / these limitations.

     The claims are indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention, as they do not recite clear and definitive metes and bounds of excessive complement activation.

     Applicant should specifically point out the support for any amendments made to the disclosure.  See MPEP 714.02 and 2163.06

10.  The following is a quotation of 35 U.S.C. 112(a):
     (a) IN GENERAL.—The specification shall contain a written description of the invention, 
          and of the manner and process of making and using it, in such full, clear, concise, and  
          exact terms as to enable any person skilled in the art to which it pertains, or with which it 
          is most nearly connected, to make and use the same, and shall set forth the best mode 
          contemplated by the inventor or joint inventor of carrying out the invention.
         The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
     The specification shall contain a written description of the invention, and of the manner and 
     process of making and using it, in such full, clear, concise, and exact terms as to enable any 
     person skilled in the art to which it pertains, or with which it is most nearly connected, to     
     make and use the same and shall set forth the best mode contemplated by the inventor of      
     carrying out his invention.

11.  This is a written description rejection, not a new matter rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. 

     Claims 1-6, 13-16 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The instant claims are broadly drawn to “a recombinant CFH-Ig fusion protein having a complement regulatory activity comprising a full-length CFH, a biologically active CFH fragment and combination of fragments,
      wherein the CFH part has a complement regulatory activity having an effect selected from the group consisting of inhibiting the excessive complement activation, regulating the excessive complement activation and simultaneously with the aforementioned effects targeting to tissues where there is excessive complement activation and where the immunoglobulin part has an effect of prolonging its half-life in vivo 
     and an immunoglobulin part having an immunoglobulin heavy chain constant region,
     comprising a full-length one biologically active N-terminal SCR fragment of CFH from SCR 1-17 (elected species hSCR 1-7 and SEQ ID NO: 9 hSCR(1-7)-hFc) (elected species),
     having amino acid sequences having at least 90% homology of the SCR,  
     having amino acid sequences having at least 90% homology of the immunoglobulin heavy chain constant region,
     having amino acid sequences having at least 90% homology of the hSCR(1-7)-hFc,
     having amino acid sequences having at least 90% homology of the Fc immunoglobulin heavy chain constant region,
     including compositions thereof as to their intended use to treat various diseases (e.g., see claim 13), which, in turn, do not meet the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.  

     While the specification broadly describes the structural and functional “limitations” above and described in the specification,
     the specification either does not provide sufficient structural and functional characteristics coupled with a known or disclosed correlation between function and structure in order to provide sufficient written support for the “biologically active fragments and structures having at least 90% homology to elements of the CFH-Ig fusion proteins, including the functional characteristics, broadly encompassed by the claimed invention,
     other than the CFH-Ig fusion proteins and elements thereof that recite sufficient structural and functional characteristics coupled with a known or disclosed correlation between function and structure. 

     In the absence of sufficient specific structures (e.g., SEQ ID NOS.),
     the instant claims do not provide sufficient structural and functional characteristics coupled with a known or disclosed correlation between function and structure.  
 
     For example, a person of skill is well aware, at the time of the invention was made, that different molecules, even with sequence similarity, do not necessarily have the same function.

     For example, Attwood (Science 290:471-473, 2000) teaches that “[i]t is presumptuous to make functional assignments merely on the basis of some degree of similarity between sequences.   





     The and the complexity and diversity of structure function with respect to factor H as it address biologically active fragments and fragments having at least 90% amino acid sequence identity to reference sequences, the following is noted.

     Ferriera et al. and Blatt et al. rely upon screening and evaluating multiple polymorphisms and/or mutations that exemplifies the complexity and diversity of structural and functional characteristics and properties of such mutations and polymorphisms in the context of the claimed recombinant factor H-immunoglobulin fusion proteins.

      Ferreira et al. (Mol Immunol 47 (13): 2187-2197, 2010; doi:10.1016/j.molimm.2010,05.007) reports Complement control protein factor H: the good, the bad, and the inadequate,
      including that clinical evidence indicates that alleles and mutations that affect host cell recognition domains in factor H result in pathology involve complement activation , as evidence by aHUS, ARMD  and MG type II and DDD and that mutational analyses demonstrated that the majority of the mutations with aHUS clustered at or indirectly affect the C-terminal end, specifically domain 20 of factor H, including molecules carrying these mutations in domain 20 have been shown to be defective in their ability to binding either C3b, polyanions or both or in some cases to have increased affinity for C3b and  both C3b and polyanions, that affinities to not correlated consistent with the strength of binding and suggest defects in binding,
      the Conclusion notes that further studies aimed at deciphering the fine molecule mechanisms of cell recognition by factor H are warranted and disease associated mutation and polymorphism in factor H will continue to be essential and therapies aimed at targeting the protective effect of factor H to inflammatory sites in disease as we vaccines aimed targeting unwanted factor H binding and protection of pathogenic cells should provide to be greatly beneficial
     (see entire document, including Abstract, Introduction, Recognition molecules used by the alternative pathway to identify host, Factor H as an alternative pathway host recognition molecules and complement regulator, Unwanted protection of cells by factor H, Conclusion).

     Blatt et al. (Factor H C-Terminal Domains are Critical for Regulation of Platelet / Granulocyte Aggregate Formation, Frontiers in Immunology Volume 8, Article 1586, pages 1 – November 2017; doi: 10.3389/fimmu.2017.001586) (see entire document, including Abstract, Introduction, Materials and Methods, Discussion)
     report that previous work elucidated a key role for FH in controlling platelet / granulocyte aggregation and establish that the C-terminus as the most critical region of FH for controlling platelet /granulocyte activity under thromboinflammatory conditions and identifying differential effect of aHUS-related mutations on platelet / granulocyte  aggregate formation,
       that while domain 7 was shown to bind to both isolated platelets and neutrophils, no role for this domain on either cell type in the presence of active complement, suggesting that dual recognition of C3b and polyanions by the C-terminal is more critical than domain 7-mediated polyanion binding alone 
       lack of effect on platelet / granulocyte aggregate formation by H12-15 and H14-16 remain a conundrum, the lack of effect on platelet / granulocyte aggregate format by other fragments may contain unique binding sites due to biochemical and structural properties on their individual domain that tare not present on the other non-effective fragments for example,
     that mutations can be divided into three subcategories, high impairment, intermediate impairment and low impairment,
     the mere location of a particular mutant (e.g., K1188) does not entirely explain it effect on factor H function

    that more detailed studies into the effects of each mutation on cell- and tissue-specific binding are necessary to evaluate the possibility of factor H construct may enhance regulation of the alternative pathways  specifically on platelets and neutrophils at thromboinflammatory locations , thus limit its retention at other location in the body

    Also, the Court has held that the disclosure of screening assays and general classes of compounds was not adequate to describe compounds having the desired activity: without disclosure of which peptides, polynucleotides, or small organic molecules have the desired characteristic, the claims failed to meet the description requirement of § 112.  See University of Rochester v. G.D. Searle & Co., lnc., 69 USPQ2d 1886,1895 (Fed. Cir. 2004).
   
    The problem here is that the instant specification fails to provide a disclosure of which structural elements (e.g., amino acid residues / sequences) are required for the claimed 
“limitations”, including the “biologically active fragments” and structures having “at least 90% homology” to elements of the CFH-Ig fusion proteins, including the functional characteristics, to have the appropriate structural and functional properties claimed encompassed by the claimed invention,

     A skilled artisan cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus of “peptides” that exhibit the appropriate structural and functional properties of the claimed “peptides” to reasonably convey to one skilled in the relevant art that, at the time the application was filed, applicant had possession of all the claimed “limitations”, broadly encompassed by the claimed invention.

     Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the written description inquiry, whatever is now claimed.” (see page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (see Vas-Cath at page 1116.)  Consequently, applicant was not in possession of the instant claimed invention.  See University of California v. Eli Lilly and Co., 43 USPQ2d 1398.

     The written description requirement also ensures that when a patent claims a genus by its function or result, the specification recites sufficient materials to accomplish that function -  a problem that is particularly acute in the biological arts. 
     See Ariad Pharmaceuticals, Inc. v. Eli Lilly and Co., 94 USPQ2d 1161, 1172, 1173 (Fed. Cir. 2010).

    The claims do not define the relevant identifying characteristics, namely the relevant structural features of the claimed biologically active fragments and percent identity fragments that would identify the claimed biologically active fragments and percent identity fragments encompassing the structures and functional attributes encompassed by the claims.

    A skilled artisan cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus that exhibit this functional property. 

      Meeting the written description threshold requires showing that the applicant was in “possession” of the claimed invention at the time of filing. Vas-Cath, 935 F.2d at 1563-1564. Support need not describe the claimed subject matter in exactly the same terms as used in the claims. Eiselstein v. Frank, 52 F.3d 1035, 1038 (Fed. Cir. 1995). This support cannot be based on obviousness reasoning – i.e., what the written description and knowledge in the art would lead one to speculate as to modifications the inventor might have envisioned, but failed to disclose. Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572 (Fed. Cir. 1997).


     Given the claimed broadly class of “biologically active fragments and percent identity fragments” and in the absence of sufficient disclosure of relevant identifying characteristics for the claimed “limitations” encompassed by the claims,
     the patentee must establish “a reasonable structure-function correlation” either within the specification or by reference to the knowledge of one skilled in the art with functional claims
     AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014)
     and
     the specification at best describes plan for making biologically active fragments and percent identity fragments” with the “limitations above” and then identifying those that satisfy claim limitations, but mere “wish or plan” for obtaining claimed invention is not sufficient.
     Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).

     “When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.” See Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005). 
     “A sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can "visualize or recognize" the members of the genus.”  See AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69.
    To show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358).

    The instant disclosure, including the claims, fail to disclose a representative number of species falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus of biologically active fragments and percent identity fragments encompassed by the claims. 

    Also, it is not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen at page 1361).

    An adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361).

    Therefore, there is insufficient written description for the genus of “biologically active fragments and percent identity fragments” encompassed by the claimed invention other than described in the specification at the time the invention was made under the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, 35 USC 112, first paragraph.
. 

12.  Claims 13-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

     Applicant has not disclosed how to use the claimed recombinant CFH-Ig fusion proteins having a complement regulatory activity in preventing formation on the surface of a medical device walls with predictability.  

     There is insufficient information or nexus with respect to using recombinant CFH-Ig fusion proteins having a complement regulatory activity in preventing formation on the surface of a medical device walls with predictability.  

     Pharmaceutical therapies in the absence of in vivo clinical data are unpredictable for the following reasons; (1) the protein may be inactivated before producing an effect, i.e. such as proteolytic degradation, immunological inactivation or due to an inherently short half-life of the protein; (2) the protein may not reach the target area because, i.e. the protein may not be able to cross the mucosa or the protein may be adsorbed by fluids, cells and tissues where the protein has no effect; and (3) other functional properties, known or unknown, may make the protein unsuitable for in vivo therapeutic use, i.e. such as adverse side effects prohibitive to the use of such treatment.  See page 1338, footnote 7 of Ex parte Aggarwal, 23 USPQ2d 1334 (PTO Bd. Pat App. & Inter. 1992).

      In vitro and experimental model studies have not correlated well with in vivo clinical trial results in patients.  
      Since the therapeutic indices of biopharmaceutical drugs such as CFH-Ig fusion proteins can be species- and model-dependent, it is not clear that reliance on observations and in vitro / in vivo experimental with CFH / CFH-Ig inhibitors results in therapeutic regimens accurately reflects the relative efficacy of the claimed therapeutic strategy to prevent thrombus formation on the surface of the medical device.
     Experimental protocols usually are conducted under defined conditions wherein the antagonist and the stimulus/insult occur at the same or nearly the same time  
     For example, immunosuppression and/or thromboinflammation is much easier to achieve under such controlled conditions that experienced in the human treatment of a thrombus formation on the surface of medical device s targeted by the claimed invention.  
     With respect to in vivo studies, in vitro and experimental models validate concepts based on studies of human disease, such studies are limited to the “acute” as opposed to “chronic” nature of the disease.  
     With respect to animal models, the onset of inflammation is rapid with an aggressive destructive process, whereas in humans the disease progresses more slowly, often with natural periods of disease exacerbation and remission.  
     Here, note that the instant in vitro, ex vivo and in vivo experimental studies / observations do not necessarily reflect prevent thrombus formation on the surface of a medical device.



    Jaffer et al. (Journal of Thrombosis and Haemostasis 13 (Suppl. 1): S72-S81, 2015; DOI: 10.1111jth.12961).
    reviews Medical device-induced thrombosis: what cause it and how can we prevent it?, 
    including that thrombus formation is a common cause of failure of blood-contacting medical devices, such as vascular grafts, stents, and heart valves which are widely used to treat cardiovascular diseases, including that there are limited in vivo data with direct thrombin inhibitors and their durability is questionable and studies show limited capacity and additional studies are needed to assess their utility with complex devices such as mechanical heart valves or left ventricular assist devices  
     (see entire document, including Summary, Introduction, Pathogenesis of blood-contacting medical device induced clotting, Methods to prevent thrombosis on blood-contacting medical devices, Synthesis of less thrombogenic biomaterials, Inhibition of protein and cell adsorption, Inhibition of protein and cell adsorption, Inhibition of thrombin generation and fibrin formation, Systematic administration of anti-platelet agents and/or anticoagulants, Conclusions and future directions).

     In view of the lack of predictability of the art to which the invention pertains the lack of established clinical protocols for effective means to prevent thrombus formation on the surface of medical device administering CFH inhibitors such as CFH-Ig fusion proteins, 
    undue experimentation would be required to practice the claimed methods with a reasonable expectation of success, absent a specific and detailed description in applicant's specification of how to effectively practice the claimed methods and absent working examples providing evidence which is reasonably predictive that the claimed methods are effective for preventing
thrombus formation on the surface of a medical device by administering CFH inhibitors , including CFH-Ig fusion proteins.

     Applicant is invited to amend the claims to avoid the recitation of “preventing”.

14.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousnessrejections set forth in this Office Action: 
     A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

15.   Claims 1-6, 13-16 and 20    are rejected under 35 U.S.C. § 103 as being unpatentable over Gilkeson et al. (US 2014/0073572) in view of Her al. (US 2018/0312819), Perramon et al. (US 2014/0309158)  and Lambris (US 2013/0344592)




     including the applicability of Factor H having some or all the complement inhibitor activity of factor H, including but not limited to full-length and biological active fragments and homologs, including SCR 1-4, including at least any of the first 5, 6, 7, 8, 9, 10, 11, 12, 13, 14 or more N-terminal SCR domains of FH,
     including variants, homologs of at least about 70% sequence identical, retain complement inhibition activity, including encompass FH related proteins,
     including its application to fusion proteins (e.g.see pargaph [0009]-[0019], [0032]-[0052], [0065]-[0071], [0094]-[0097], [0102]-[0118], [0159], [0166], [0176]-[0207])
     including providing the structure and function of factor comprising 20 repetitive SCRs, binds C3b and as a cofactor to for the proteolytic inactivation of C3b,
     including three distinct binding domains for C3b, including SCR-14, SCR5-8 and SCR19-20, where each site binds to distinct regions with the C3b portion, the N-terminal sites binds to C3b, binds the C3c fragment / C3D region, heparin, sialic acid, endothelial cell surfaces, binding to cellular integrin endothelial cell surface, pathogens C3bco-factor activity, C3b decay-acceleration activity, inhibiting the alternative complement pathway,
     complement inhibitory activity of FH with in the first four N-terminal SCR domains,
     including noting species, strains variations, for peptides, polypeptides and proteins, including biological active fragments having inhibitory properties (see Factor H Portion on pages 9-10);
     Variants of CR2-FH Molecules (pages 10-11), where variants are modified to improved function , pharmacokinetics and increase half-life as well as targeting modifications,
     Pharmaceutical Compositions (pages 13-14),
      in down-regulating complement activation to be effective in treating diseases, including
those associated with inhibiting complement activation in the alternative complement pathway and inflammatory manifestation that accompany factors, and molecules that are mediated by excessive or uncontrolled activation of the complement system (e.g., see paragraphs [0007], [0023], [0135], [0145]-[0152]), 
       including Uses for CRS-FH Molecules and Compositions to treat various disease, including membranoproliferative glomerulonephritis, hemolytic syndrome, dense deposit disease, thrombocytopenia, thrombosis, 
     (see entire document, including Abstract, Drawings, Technical Field, Background, Brief Summary of the Invention, Brief Description of the Figures of the Invention, Summary of the Invention, Brief Description of the Figures, Detailed Description of the Invention, Examples, Claims). 

     Note that the teaching of including SCR 1-4, including at least any of the first 5, 6, 7, 8, 9, 10, 11, 12, 13, 14 or more N-terminal SCR domains of FH, reads on SCR 1-7.

      Note that prior art is teaching the known structures, including SCRs of factor H, including human factor H. 

     Gilkeson et al differs from the claimed invention by not teaching the known applicability of immunoglobulin / Fc fusion proteins. 

    Her et al. and Perramon et al. teach the advantages, including half-life, of immunoglobulin / Fc fusion proteins / constructs to various constructs and fusion proteins, including factor H. 


    Her et al. teach Protein Inhibitors to Complement and VEGF Pathways and Methods of Use Thereof,
     including factor H as a complement regulatory and complement inhibitory regulator / domain, including fusion proteins (e.g., see paragraphs [0007], [0011], [0016], [0051], [0052], [0053], [0069], [0184], [0202], [0215], [0219], [0223], [0226], [0230], [0237]),
     including Fusion Proteins to inhibit the complement pathway via complement inhibiting domains (CID), including relevant SCRs (pages 6-14),
      including Half-Life Prolong Domain, incorporating Fc regions including human Fc, from an immunoglobulin, from any isotype, including IgG, IgG1, etc. (e.g., see paragraphs [0063]-0065]),
      including methods of producing Fusion Proteins (see paragraphs [0138]-[0153]
      including method of using fusion polypeptides and fragments in treatment (see paragraphs [0154]-[0157]),
      including pharmaceutical dosages and compositions / formulations  (e.g., see paragraphs [0158]-[0181],
      in the context of inhibiting complement activation leading to inflammation induce damage in a number of diseases and the applicability of fusion proteins 
     (see entire document, including Abstract, Drawings, Field of the Invention, Background of the Invention, Brief Summary of the Invention, Brief Description of the Drawings,  Detailed Description, General Techniques, Definitions, Fusion proteins., methods of producing Fusion Proteins, Methods of using fusion polypeptides and fragments in Treatment, Pharmaceutical Dosages and Compositions / Formulations, Examples, Claims).  

     Perramon et al. teach Compositions and Methods for Immunodulation, Therapeutic Uses of Factor H, Examples, Claims) in the context of inhibiting the activation of dendritic cells and to generated regulatory T cells, including relating to Factor H and functional equivalents for treating immunological diseases, 
     noting the known  structure and function of  factor H,
     including a factor H fusion proteins comprising factor H domain and a second domain, including an immunoglobulin Fc region, including an immunoglobulin chain constant region, hinge region, immunoglobulin isotypes, including IgG1 (e.g., see paragraphs [0263]-[0264]),
     including various therapeutic uses for immunological disease (see Therapeutic Uses of Factor H (e.g., see paragraphs [0221]-[0304]),
      (see entire document, including Abstract, Drawings, Background of the Invention, Summary of the Invention, Description of the Figures, Detailed Description of the Invention, Compositions and Methods for Immunodulation, Therapeutic Uses of Factor H, Examples, Claims.)
   
    Lambris teach Factor H Binding Peptides and Uses Thereof (see entire document, including Abstract, Field of Invention, Background of the Invention, Summary of the Invention, Brief Description of the Drawings, Detailed Description of Illustrative Embodiments, Description, Examples and Claims),
     including when immobilized onto the surface of a biomaterial, these peptides recruit factor H,  resulting in a substantial inhibition of biomaterials-induced complement activation in a biological substance exposed to the biomaterials,

     including the role of factor as the primary regulator of the alternative pathway, addressing the elongated structures of 20 homologous SCRs whereas the complement regulatory actions are concentrated to the N-terminus (SCR 1-4), two distinct region including SCR 7 SCR (e.g., see paragraph [0006], [0008])
      including treating with therapeutically effectives amounts, ([0037][0041]
      extracorporeal treatment to treatment or manipulation of cells, tissues or bodily fluids that have been removed from an individual, shunting of blood during surgical procedures, hemodialysis, transplantation and 
     on surfaces of biomaterials, including components of equipment, devices or articles that come into contact with biological substances, cells, ties stents tubes, artificial tissues or other implants (e.g., see paragraphs [0042], [0043]; [0057]-[0064]) (see Biomaterials Treated with Factor H-Binding Peptides and Examples). 

      Note that prior art is teaching the known structures, including SCRs of factor H, including human factor H as well as known structures of immunoglobulins, including, alleles, domain, Fc fragments and the like.

     Note that the instant claims are drawn to known structures (e.g., amino acid sequences of factor H and relevant SCRs) and immunoglobulins (e.g., alleles, domain, Fc, etc.)

     Products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.

    Where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may be an inherent characteristic of the prior art, it has the authority to require the applicant to prove that the subject matter shown in the prior art does not possess the characteristics relied on.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997).

    The claiming of a new use, new function of unknown property which is inherently present in the prior art does not necessarily make the claims patentable.  
     See In re Best, 194 USPQ 430, 433 (CCPA) and In re Crish 73 USPQ2d 1364, 1368 (Fed. Cir 2004).  Also see MPEP 2112.

     Also, in In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), 
     the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. 
     The court stated that “just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel.”  



    Given the teachings of prior art individually and as a whole, 
     one of ordinary skill in the art at the time the invention was filed would have been motivated to incorporate an immunoglobulin / Fc together with a recombinant factor H, molecules, including SCRs 1-7 to increase half-life of fusion protein constructs with an expectation of success.

     The art teaches that factor H has been incorporated in fusion proteins with other molecules and immunoglobulin / Fc fusion proteins have been readily generated to incorporate a wide variety of molecules into a fusion protein that maintain functions and specificity with increased half-life in vivo. 
     Under KSR, the rationale to support a conclusion that the claims would have been obvious is   
     that all the claimed elements (e.g., factor H, including biologically active fragments in fusion proteins, the incorporation of immunologlobulin /Fc fusion proteins with molecules of interest to provide functional constructs with specificity having increased in vivo half-life in vivo were known in the prior art and one skilled in the art could have arrived at the claimed invention with no change in their respective functions and the combination would have yielded nothing more than predictable results;
     that all of the claimed elements were made part of ordinary capabilities of one skilled in the art based upon the teachings of the prior art;
     that all of the claimed elements were particular known techniques recognized as part of the ordinary capabilities of one skilled in the art that was ready for improvement where the results would have been predictable to one of ordinary skill in the art
     that all of the claimed elements were known options not of innovation but of ordinary skill and common sense; and
      that all of the claimed elements because it would have been obvious to try taking advantages of administering factor H with biologically active fragments in immunoglobulin / Fc fusion to deliver and treat a variety of diseases / disorders and modalities involved with undesirable complement activation, particularly with the alternative pathway with a reasonable expectation of success. 

    Note that the immunoglobulin parts recited in claims were known and readily practiced in constructing immunoglobulin / Fc fusion proteins, as taught by the prior art and were considered obvious substitutes based upon the elements (e.g.,IgG1, IgG4, etc.) and the purpose and need of the fusion protein in various utilities, including treatment of complement activation.

     Note that the recitation of claims 13 and 14 considered as intended use. 
     A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  
      If the prior art structure is capable of performing the intended use, then it meets the claim.


     From the teachings of the references, it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at 

     “The test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them.” See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965).
     “There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.” Motorola, Inc. v. Interdiqital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997). 
    An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d, 1385 (U.S. 2007).


23. No claim is allowed.
  
24.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip Gambel whose telephone number is (571)272-0844.  The examiner can normally be reached on Monday-Thursday 7:30-6:00PM.

     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
    
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  

     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
    
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Phillip Gambel/
Primary Examiner
Technology Center 1600
Art Unit 1644